As filed pursuant to Rule 424(b)(3) Registration No. 333-156219 PRICING SUPPLEMENT (To Prospectus dated December 17, 2008 as supplemented by the Prospectus Supplement dated December 17, 2008) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Proposed Maximum Aggregate Offering Price Amount of Registration Fee(1)(2) (1) Calculated in accordance with Rule 457(r) of the Securities Act. (2) Paid herewith. HSBC Finance Corporation - Registration No. 333-156219 Rule 424(b)(3) Preliminary Pricing Supplement No. 74 Dated April 4, 2011 CUSIP Number Principal Amount Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Day Count Basis 40429XZP4 [] 0.825% [] FIXED 2.100% Semi-Annual 30/360 Maturity Date 1st Coupon Date 1st Coupon Amount Survivors Option Product Ranking 4/15/2014 10/15/2011 YES Senior Unsecured Notes Redemption Information: Non-Callable CUSIP Number Principal Amount Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Day Count Basis 40429XZQ2 [] 1.250% [] FIXED 3.100% Semi-Annual 30/360 Maturity Date 1st Coupon Date 1st Coupon Amount Survivors Option Product Ranking 04/15/2016 10/15/2011 YES Senior Unsecured Notes Redemption Information: Non-Callable Joint Lead Managers and Lead Agents:Banc of America Securities LLC, HSBC Securities (USA) Inc. and INCAPITAL, LLC. Agents: Charles Schwab & Company, Incorporated, Citigroup Global Markets Inc., Edward D. Jones & Co., L.P., Fidelity Capital Markets Services, a division of National Financial Services, LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley & Co. Incorporated, RBC Capital Markets Corporation, UBS Securities LLC, and Wachovia Securities LLC. If the maturity date or an interest payment date for any note is not a Business Day (as term is defined in the Prospectus), principal, premium, if any, and interest for that note is paid on the next Business Day, and no interest will accrue from, and after, the maturity date or interest payment date. The notes represent obligations of HSBC Finance Corporation and are not obligations of, nor guaranteed by, HSBC Holdings plc or any of its affiliates. HSBC Finance Corporation 26525 N. Riverwoods Blvd. Mettawa, IL60045 Offering Dates: Monday, April 4, 2011 through Monday, April 11, 2011 Trade Date: Monday, April 11, 2011 @ 12:00 PM ET Settlement Date: Thursday, April 14, 2011 Minimum Denomination/Increments: $1,000.00/$1,000.00 Initial trades settle flat and clear SDFS: DTC Book Entry Only DTC Number: 0235 via RBC Dain Rauscher Inc. InterNotes® is a registered trademark of Incapital Holdings LLC All rights reserved. HSBC Finance Corporation HSBC Finance InterNotes Prospectus Supplement dated December 17, 2008 to Prospectus dated December 17, 2008
